DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-48 allowed.
The following is an examiner’s statement of reasons for allowance The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, claim 1) a foldable display device wherein at the second side portion of the foldable display device, a side surface portion of the flexible display module is located substantially on a third plane located inside the second plane in a plan view, and at the second side portion of the foldable display device, a side surface portion of the flexible functional module is located substantially on a fourth plane located inside the third plane in a plan view; in combination with all the other claim limitations; claim 16) a foldable display device wherein at the second side portion of the foldable display device, a side surface portion of the flexible display module is located substantially on a third plane located inside the second plane in a plan view, the foldable display device has a third side portion having a third sidewall shape substantially different from the first and second sidewall shapes of the first and second side portions, the flexible display module further includes a sub region in which a pad is provided and a bent region located at the third side portion of the foldable display device and bent between the main region and the sub region, and the second side portion of the foldable display device is located between the first and third side portions of the foldable display device in a plan view, in combination with all the other claim limitations; claim 30) a foldable display device wherein at the second side portion of the foldable display device, a side surface portion of the flexible display module is located on a third plane, at the second side portion of the foldable display device, a side surface portion of the flexible functional module is located substantially on a fourth plane located inside the third plane in a plan view, the foldable display device has a third side portion having a third sidewall shape substantially different from the first and second sidewall shapes of the first and second side portion, the flexible display module further includes a sub region in which a pad is provided and a bent region located at the third side portion of the foldable display device and bent between the main region and the sub region, and the second side portion of the foldable display device is located between the first and third side portion of the foldable display device in a plan view, in combination with all the other claim limitations; and claim 40) a foldable display device wherein at the second side portion of the foldable display device, at least one selected from a group of a side surface portion of the flexible display module and a side surface portion of the flexible functional module is not located substantially on the second plane, the foldable display device has a third side portion having a third sidewall shape substantially different from the first and second sidewall shapes of the first and second side portions, the flexible display module further includes a sub region in which a pad is provided and a bent region located at the third side portion of the foldable display device and bent between the main region and the sub region, and
the second side portion of the foldable display device is located between the first and third side portions of the foldable display device in a plan view, in combination with all the other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294. The examiner can normally be reached M-F, 10 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD H KIM/Primary Examiner, Art Unit 2871